LATTIMORE, Judge.
— Conviction for hog theft; punishment, two years in the penitentiary.
Our state’s attorney calls 'attention to the fact that the statement of facts herein was filed too late. By a supplemental transcript appearing in the record it seems that notice of appeal was given on June 20, 1931, and duly recorded in the minutes of the trial court. In the regular transcript appears an order overruling appellant’s motion for new trial and entering notice of appeal on July 2, 1931. Without attempting to reconcile this conflict, and giving to appellant the benefit of the last entered entry, it still appears that his statement of facts was filed ninety-one days after the notice of appeal was given. The statement of facts was filed in the court below on October 1, 1931. Slight computation *620shows the correctness of the position taken by the state’s attorney. The statement of facts being filed too late, can not be considered.
The single bill of exception appearing complains of the overruling of the motion for new trial, the only matter appearing in said motion and bill of exception, as alleged error, being that the evidence did not sufficiently support the judgment. Such a bill of exception brings nothing before us for review.
The indictment, the charge of the court, the judgment and sentence being regular, the judgment will be affirmed.

Affirmed.